DETAILED ACTION
Claim(s) 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  Where it recites, “determining that a PDSCH utilization associated with the LTE traffic at the base station node” it should further recite, “determining that PDSCH utilization associated with the LTE traffic at the base station node is greater than or equal to a predetermined threshold”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
=The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vivanco (USPGPub No. 2021/0045131) in view of Feng (USPGPub No. 2013/0223402) in view of Zevallos (USPGPub No. 2020/0236515).

In regards to claim 10, Vivanco (USPGPub No. 2021/0045131) teaches a computer-implemented method, comprising: under control of one or more processors: 
monitoring a PDSCH utilization associated with the LTE traffic; 
determining that the PDSCH utilization is greater than a predetermined PDSCH threshold ([Vivanco, Par. 56] “[0056] In one or more embodiments, when one or both of PDCCH and PDSCH utilization is greater than a predefined thresholds (e.g., defined in policy 515), deep reinforcement learning and global control can creates a per-Cell PDCCH/PDSCH allocation that can that increase the balance PDCCH and PDSCH resources, and minimize traffic offload events, e.g., avoiding identified problems with approaches described above, with FIG. 3. In addition to increasing the balance of resources, one or more embodiments of global controller 525 can use reinforcement machine learning to predict handovers of connected UEs. ”); 
determining a PDCCH utilization associated with the LTE traffic at the base station node ([Vivanco, Par. 56] “[0056] In one or more embodiments, when one or both of PDCCH and PDSCH utilization is greater than a predefined thresholds (e.g., defined in policy 515), deep reinforcement learning and global control can creates a per-Cell PDCCH/PDSCH allocation that can that increase the balance PDCCH and PDSCH resources, and minimize traffic offload events, e.g., avoiding identified problems with approaches described above, with FIG. 3. In addition to increasing the balance of resources, one or more embodiments of global controller 525 can use reinforcement machine learning to predict handovers of connected UEs. ”);
 selecting, as a selected resource allocation algorithm a resource allocation algorithm to
generating a set of computer-executable instructions for delivery to the base station node  to 
The method of Vivanco differs from the method of claim 10, in that Vivanco is silent on the following steps (1) determining that an instance of LTE traffic at a base station node is associated with an NB-IoT device; (2) selecting, as the selected resource allocation algorithm, a resource allocation algorithm to allocate PRBs at the PDSCH to LTE traffic associated with the NB-IoT device, based at least in part on the PDCCH utilization; and  generating a set of computer-executable instructions for delivery to the base station node that dynamically allocate the PRBs at the PDSCH, based at least in part on the selected resource allocation algorithm.
Despite these differences similar features have been seen in other prior art involving resource allocation. Feng (USPGPub No. 2013/0223402) [Par.  0063 – Par. 0071] for example teaches selecting of a resource allocation algorithm that dynamically allocates PRBs  and generating instructions that deliver to a network node the dynamically allocated PRBS at the PDSCH in order to mitigate an overload/congestion situation. Feng teaches selecting a resource allocation algorithm to allocate PRBs to traffic associated with a wireless device, based on congestion; and generating instructions for delivery to a base station node that dynamically allocate PRBs, based on the selected resource allocation algorithm .
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify to modify Vivanco to arrive at where selecting, as the selected resource allocation algorithm, a resource allocation algorithm to allocate PRBs at the PDSCH to LTE traffic associated with the NB-IoT device, based at least in part on the PDCCH utilization; and  generating a set of computer-executable instructions for delivery to the base station node that dynamically allocate the PRBs at the PDSCH, based at least in part on the selected resource allocation algorithm, as similarly seen in Vivanco in order to provide a benefit of allocating resources according to varying conditions.
The combined teachings of Vivanco in view of Feng further differ from claim 10, in that the combined teachings are silent on determining that an instance of LTE traffic at a base station node is associated with an NB-IoT device, despite these differences similar features have been seen in other prior art of record. Zevallos [Par. 80] for example teaches determining whether traffic is associated with a LTE device, “[0080] As shown at block 610, the PGW 602 may be capable of detecting incoming user traffic, such as traffic 608a for example. In response to detecting such user traffic, the PGW 602 determines whether the incoming user traffic, including but not limited to the incoming traffic 608a, is under a configured limit that is part of a threshold set associated with the PGW 602 and/or the NB-IoT device associated with traffic 608. In some example implementations, the threshold set is a part of a local configuration applied to the PGW 602.”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further to modify Vivanco arrive at a feature for determining that an instance of LTE traffic at a base station node is associated with an NB-IoT device, as similarly seen in  Zevallos in order to delivery traffic control tailored to specific types of traffic.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vivanco (USPGPub No. 2021/0045131) in view of Feng (USPGPub No. 2013/0223402) in view of Zevallos (USPGPub No. 2020/0236515) in view of Chen (US 20190229986 A1)

In regards to claim 15, Vivanco is silent on the computer-implemented method of claim 1, wherein the set of computer executable instructions is further configured to generate a Downlink Control Information (DCI) message for delivery to the PDCCH, the DCI message to provide instructions for allocating one of a PRB or a PRB group within the PDSCH to LTE traffic associated with the NB-IoT device.
Despite these differences similar features have been seen in other prior art involving resource allocation. Chen (US 20190229986 A1) for example teaches [Par. 64 – Par. 71] a feature to generate a DCI message for delivery to a PDCCH, the DCI message providing instructions for allocating one of a PRB or a PRB group within the PDSCH to LTE traffic. “[0064]…To receive the PDSCH correctly, a terminal device needs to first demodulate a physical downlink control channel (PDCCH). The PDCCH is transmitted in a control region of the downlink subframe. Downlink control information (DCI) carried by the PDCCH contains information that can indicate a location of an RB used by the PDSCH in frequency domain, that is, downlink resource allocation information….[0065] In an LTE system, a base station usually uses three resource allocation types. The three resource allocation types are type 0, type 1, and type 2. The base station determines, based on a selected PDCCH DCI format and a configuration of a related bit in DCI, a resource allocation type used by a PDSCH. A specific configuration process is as follows. [0066] Resource allocation type 0: In resource allocation type 0, the base station uses a bitmap (bitmap) in DCI in a PDCCH to indicate a location of a resource block group (RBG) allocated to a PDSCH. The RBG is a group of RBs that are contiguous in frequency domain…[0069] Resource allocation type 1: In resource allocation type 1, all RBGs of system bandwidth are divided into P subsets. P is an RBG size. Each RBG subset p (0≤p<P) includes all RBGs that start from an RBG numbered p and whose numbers are at an interval of P. RB resources allocated to a PDSCH must be of a same RBG subset. A value of the RBG subset p may be set by using DCI in a PDCCH. The DCI in the PDCCH indicates, by using a bitmap, locations of the RB resources allocated to the PDSCH. Each bit in the bitmap is corresponding to one RB in an RBG subset. [0070] Resource allocation type 2: In resource allocation type 2, resources allocated to a PDSCH are RBs that are contiguous in frequency domain. In DCI in a PDCCH resource, resource 
Thus it would have been obvious a person of ordinary skill in the art before the time of filing to further modify the resource allocation feature of Vivanco to arrive at wherein the set of computer executable instructions is further configured to generate a Downlink Control Information (DCI) message for delivery to the PDCCH, the DCI message to provide instructions for allocating one of a PRB or a PRB group within the PDSCH to LTE traffic associated with the NB-IoT device, as similarly seen in Chen in order to provide a reliable means to control resource allocations through use of well known DCI formats/types for controlling the allocation of resources. 


Allowable Subject Matter
Claim(s) 1-9, 16-20 are allowed.
Claim(s) 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        

/PHIRIN SAM/Primary Examiner, Art Unit 2476